UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 21, 2011 (Date of Report/Date of earliest event reported) SENSIENT TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) WISCONSIN 1-7626 39-0561070 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202-5304 (Address and zip code of principal executive offices) (414) 271-6755 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On July 21, 2011, Sensient Technologies Corporation issued a press release disclosing its results of operations for its quarter and six months ended June 30, 2011, and its financial condition at that date. The press release is furnished as Exhibit 99.1 to this Report on Form 8-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibit 99.1: The following exhibit is furnished with this Report on Form 8-K: Sensient Technologies Corporation Earnings Press Release for the Quarter and Six Months Ended June 30, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENSIENT TECHNOLOGIES CORPORATION (Registrant) By: /s/ John L. Hammond Name: John L. Hammond Title: Senior Vice President, General Counsel and Secretary Date: July 21, 2011 3 EXHIBIT INDEX Exhibit99.1: The following exhibit is furnished with this Report on Form 8-K: Sensient Technologies Corporation Earnings Press Release for the Quarter and Six Months Ended June 30, 2011.
